Citation Nr: 1110960	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for migraine headaches.

2.  Entitlement to an initial compensable disability rating prior to November 19, 2007 and a disability rating greater than 30 percent beginning November 19, 2007 for right shoulder impingement syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to September 1998 and again from July 2000 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, granted service connection for migraine headaches, assigning a 10 percent disability rating effective July 18, 2005 and granted service connection for right shoulder impingement syndrome, assigning a noncompensable initial disability rating, also effective July 18, 2005.  In April 2007, the RO increased the rating for migraine headaches from 10 percent to 30 percent, effective July 18, 2005.    

The Veteran disagreed with these decisions, but indicated in her May 2007 substantive appeal that she was appealing only the assignment of a 30 percent disability rating for her migraine headaches.  In December 2007, the Veteran indicated that she was also seeking a higher disability rating for her right shoulder impingement syndrome.  The RO certified the right shoulder issue as being on appeal and the Veteran's representative submitted argument on that claim to the Board.  Inasmuch as the RO has taken actions to indicate to the Veteran that the issue is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In June 2008, the RO increased the disability rating for the right shoulder from noncompensable to 30 percent, effective February 19, 2008.  In April 2009, the RO assigned November 19, 2007 as an effective date for the 30 percent award for the right shoulder.  The Veteran's appeal for a higher rating before and after November 19, 2007 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The RO included the issue of entitlement to an earlier effective date for the assignment of a 30 percent disability rating for the right shoulder in a March 2009 statement of the case, however, because the issue regarding the right shoulder encompasses an initial rating claim, the severity of the condition is to be considered during the entire period and staged ratings may be assigned.  Characterization of the issue as entitlement to an earlier effective date is not appropriate.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in September 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's migraine headaches are currently manifested by occasional prostrating attacks; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Prior to November 19, 2007 the Veteran's right shoulder impingement syndrome was manifested by 180 degrees of flexion and 140 degrees of abduction.

3.  Beginning November 19, 2007 the Veteran's right shoulder impingement syndrome has been manifested by at least 55 degrees of flexion and 55 degrees of abduction.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 percent for migraine headaches are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2010).

2.  Prior to November 19, 2007, the criteria for an initial compensable disability rating for right shoulder impingement syndrome were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2010).

3.  Beginning November 19, 2007, the criteria for a disability rating greater than 30 percent for right shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that her service-connected conditions are more disabling than currently evaluated.  

Service treatment records show a diagnosis of migraine headaches beginning in 1997 and right shoulder impingement in 1996.  The Veteran filed a claim for service connection for these disorders in July 2005, shortly after her discharge from military service a VA examination in September 2005 confirmed the presence of these disorders.  By rating decision dated in December 2005 the RO granted service connection for migraine headaches and right (major) shoulder impingement syndrome and assigned initial ratings.  

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Analysis

1.  Migraine Headaches

The RO has evaluated the Veteran's migraine headaches as 30 percent disabling under 38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and, a non-compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the current level of severity of the Veteran's migraine headaches includes VA examinations conducted in September 2005, May 2008, and December 2010.  During the September 2005 examination the Veteran indicated that she began experiencing migraine headaches in 1997 and that they occur one to two times per week lasting from several hours to overnight.  She treated the headaches with Motrin and being in a dark place with no movement.  There were no known precipitating factors.  The headaches appeared to be aggravated by stress.  Alleviating factors included being in a quiet place which was dark with no movement.  The duration could be from one to five days during which time the pain was variable from 4 to 5 and occasionally 8 to 9.  The headaches were accompanied by pain, fatigue, weakness, and inability to continue working.  

Neurologic examination showed that the Veteran was well-oriented to space, time, and person.  Gait, stance, and coordination were within normal limits.  Cranial nerves were intact and deep tendon reflexes were equal and physiologic.  Sensorium was intact.  The impression was migraine headaches of moderate degree with a mild degree of functional impairment.  

During the May 2008 VA examination the Veteran complained of mild headaches which occurred about two to three times per week, lasting a couple of days.  She also had more severe headaches that occurred about three times per year, lasting about 30 days.  The headaches were throbbing.  When she had the severe headaches, she stayed in bed and was unable to do anything.  She had nausea, photophobia, and phonophobia.  She also had visible spots in the left eye prior to the onset of the headaches.  During headache-free periods, she denied any functional impairment as a result of the condition.  

On neurological examination the Veteran was awake, alert, and oriented to person, place, and time during the evaluation.  Cranial nerves II-XII were intact.  Finger-to-nose, heel-shin, and rapid-alternating movements were intact.  Romberg sign was negative.  There was no evidence of pronator drift and no evidence of paramyoclonus complex noted.  The examiner confirmed the established diagnosis of migraine headaches and noted that, during a migraine attack, the Veteran should avoid unprotected heights, hazards, and operating and moving machinery.  

During a December 2010 VA neurological examination conducted pursuant to the Board remand, the Veteran reported that she began having migraine headaches in 1996, at the age of 19.  There was reportedly no family history of headaches.  She stated that her headaches generally begin without any specific triggers, although on occasion they may be triggered by bright lights.  She will first see spots in her left eye, and about 30 minutes later will develop pain behind her right eye which then spreads throughout the right side of her head.  The headache was generally accompanied by sensitivity to light and sound as well as nausea.  There may be vomiting and dizziness, and at times she may have a reeling of "blacking out."  She reported that on one occasion in 2004 she did lose consciousness with a headache.  She reported that she had a headache on average of four days per week.  She stated that the shortest headache will last two hours and the longest headaches last up to four days.  She stated that, on average, twice per year she will have a continuous headache for 45 days.  She reported that she generally tried to lie down in a dark and quiet environment with a headache.  She takes Motrin consistently for her headache, although she stated that it does not help.  The examiner noted that although the Veteran reported that she was unable to function with a headache, by contrast, she reported that she was able to work full time at night in private home care.

Neurologic examination revealed an alert and oriented subject whose speech was without evidence of dysnomia, dysphasia, or dysarthria.  The neck was supple and there were no signs of meningeal irritation.  Range of motion of the neck was within normal limits.  There was no cervical or cranial tenderness.  Carotid pulses were full and there were no carotid or cranial bruits.  The pupils were 6 millimeters (mm) and reactive to light.  Visual fields were intact to finger counting.  The optic discs appeared flat.  Extraocular movements were full and there was no nystagmus.  Corneal reflexes were intact, as were facial sensations of light and pinprick.  There was no weakness of the jaw, face, palate, neck, or tongue.  Conversational hearing was intact.  The gait was normal, as was heel, toe, and tandem walking.  Romberg sign was negative.  Tone, strength, and coordination were intact in the extremities and strength was 5/5.  Tendon reflexes were 1+ and symmetrical.  There were no pathologic reflexes.  Sensations of joint position, vibration, light touch, and pinprick were intact.  No diagnostic or clinical tests were ordered but the examiner noted that a brain MRI with contrast in February 2006 was negative for intracranial pathology.  The impression was migraine headaches.  

Also of record are VA outpatient treatment records dated through February 2009 which show treatment for various conditions.  A diagnosis of migraine headaches is noted throughout the records; however, complaints regarding migraine headaches are limited.  In February 2009, the Veteran reported daily headaches lasting about five hours and relieved with Motrin and going to a quiet place.  

Given the evidence of record, the Board finds that a disability rating in excess of 30 percent for the Veteran's migraine headaches is not warranted.  To warrant the next higher rating of 50 percent under DC 8100, there must be evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has reported that she suffers from several headaches on average of four days per week and the frequency of the headaches has increased from the September 2005 VA examination (1 to 2 times per week, lasting several hours to overnight) to the December 2010 VA examination (averaging 4 times per week, the shortest duration 4 hours, longest duration 4 days; with 2 episodes per year of headaches lasting 45 days), the record does not show that the headache attacks are very frequently completely prostrating and prolonged or that they are productive of severe economic inadaptability.  During the December 2010 VA neurological examination the Veteran reported that she worked full time in spite of the headaches.   Furthermore, in a December 2010 VA joints examination, the Veteran reported that she had not missed any time from work in the last 12 months.  As such, the criteria for an increased rating are not met.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate migraine headaches, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected migraine headaches in this case does not more nearly approximate the next higher rating.  

2.  Right Shoulder Impingement Syndrome

The Veteran's right shoulder impingement syndrome (major arm) is currently rated under 38 C.F.R. § 4.71A, DC 5201.  Under DC 5201, a 20 percent evaluation is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the major arm midway between side and shoulder level.  A 40 percent evaluation is in order with limitation of the major arm to 25 degrees from the side.  

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Looking to other related diagnostic codes, under 38 C.F.R. § 4.71a, DC 5200, pertains to ankylosis of the scapulohumeral articulation.  DC 5202 pertains to impairment of the humerus and DC 5203 addresses impairment of the clavicle or scapula.  

The Veteran's right shoulder impingement syndrome has been evaluated as noncompensable, from July 18, 2005; the rating was increased to 30 percent, effective November 19, 2007.  Thus, there are two periods of time at issue here: prior to and after November 19, 2007. 

a.  Prior to November 19, 2007

Evidence relevant to the level of severity of the Veteran's right shoulder disorder prior to November 19, 2007 includes a VA examination report dated in September 2005.  At that time the Veteran reported the history of her in-service complaints and treatment.  The Veteran complained of pain in the shoulder on a level of 3 to 4 as well as weakness.  The shoulder was not stiff and did not swell, get hot or red, or give way.  It occasionally locked and fatigued easily.  Her treatment was with stretching exercises.  She had flare-ups that occurred two times per month during which the pain was 5 out of a possible 10.  Precipitating factors appeared to be lifting and alleviating factors were the application of heat during the flare-up.  She had decreased range of motion and decreased function.  She used no assisting devices and denied surgery.  There was no additional injury and no arthritis.  The shoulder affected her ability to work and engage in recreational activities but caused no problem with her usual daily activities.  She was right handed.  There was no prosthesis and there had been no incapacitation in the last year.  

On musculoskeletal examination of the shoulders, the examiner noted no visible or palpable abnormality.  There was no objective evidence of pain motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Upon range of motion testing of the right shoulder the Veteran had forward flexion from 0 to 180 degrees, abduction from 0 to140 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  Repetitive activity produced 2+ pain with no crepitation and there was no change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The diagnosis was impingement syndrome, right shoulder mild with no apparent functional impairment.  

Also of record are VA outpatient treatment records dated through March 2007.  These records primarily pertain to the Veteran's right knee but also contain a March 2006 MRI of the right shoulder which is reportedly normal.  

Given the evidence of record, the Board finds that an initial compensable disability rating for right shoulder impingement syndrome prior to November 19, 2007 is not warranted.  Prior to November 19, 2007, there was no evidence that the Veteran had limitation of motion at shoulder level, or midway between the side and shoulder of the right shoulder.  During the September 2005 VA examination the Veteran's range of motion of the right shoulder was nearly normal with forward flexion from 0 to 180 degrees, abduction from 0 to140 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  This represents only a 40 degree loss of abduction above the right shoulder and does not approximate limitation of motion at shoulder level, or midway between the side and shoulder of the right shoulder.  

There is also no evidence of ankylosis of the scapulohumeral articulation; malunion of the humerus, or malunion of the major clavicle or scapula or nonunion without loss movement.  Therefore, there is no basis for a higher schedular rating under either DC 5200, 5201, 5202, or 5203 prior to November 19, 2007.    

The Board also considered whether an initial compensable disability rating prior to November 19, 2007 is warranted based on findings of pain and functional loss.  Although the Veteran did show a 40 degree loss of abduction during the September 2005 VA examination, there was no change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Even with consideration of pain, the range of motion does not more closely approximate limitation of motion to shoulder level.  As such, a higher rating under Deluca is not warranted.      

b. Beginning November 19, 2007

Evidence relevant to the level of severity of the Veteran's right shoulder disorder beginning November 19, 2007 includes VA examination reports dated in May 2008 and December 2010.  

During the May 2008 VA examination, the Veteran reported the history of her in-service injury and complaints.  At the time of the examination the Veteran continued to experience pain in the right shoulder.  She reportedly underwent an MRI (magnetic resonance imaging) study in service and then underwent a second MRI scan after the results from the first scan were nonrevealing.  She also had an electromyogram which was essentially unremarkable.  The Veteran indicated that she was diagnosed with impingement syndrome.  

The Veteran reported that she continued to have pain in the right shoulder.  The pain was associated with stiffness, weakness, swelling, and dislocation.  The pain was constant and radiated to the right arm.  The pain was aching and sharp.  The Veteran rated the pain as a 6 on a scale of 1 to 10.  The pain was brought on by physical activities, but at times, the pain came by itself.  It improved by modifying her activities.  She had difficulty functioning because of the right shoulder disorder.  At the time of the examination the Veteran was working as a home care nurse and had difficulty performing her job, which required lifting patients.  The Veteran denied having prosthetic implants and denied having any periods of incapacitation.  

On physical examination of the right shoulder there was evidence of limited and painful motion.  There was no evidence of swelling of inflammation.  There was no evidence of heat, redness, effusion, drainage, or abnormal movement or instability.  There was evidence of weakness.  Range of motion, as measured with the goniometer, showed external rotation against resistance aggravated the pain, indicating evidence of positive impingement syndrome.  Range of motion testing revealed active flexion to 80 degrees, with pain beginning at 80 degrees; active abduction to 70 degrees, with pain beginning at 70 degrees; active external rotation to 80 degrees, with pain beginning at 80 degrees; and active internal rotation to 70 degrees, with pain beginning at 70 degrees.  The examiner indicated that range of motion of the right shoulder was limited by pain, weakness, fatigue, and lack of endurance after repetitive use with pain having the major functional impact.  It was not limited by incoordination after repetitive use.  After repetitive motion, the examiner noted there was no additional limitation of motion.  Neurological examination of the upper right extremity was 4/5, secondary to pain in the shoulder.  There was no evidence of muscle atrophy.  Sensation was also intact in the upper extremities.  Radiographic studies of the right shoulder were cancelled due to the Veteran's current pregnancy. 

The diagnosis was right shoulder impingement syndrome with adhesive capulitis.  The examiner noted that there was evidence of significant limitation of motion of the right shoulder.  There was also evidence of weakness, fatigue, and lack of endurance.  Except for weakness in the right shoulder, neurological examination was nonfocal.  The Veteran reported that her right shoulder had been immobile since September and the examiner noted that this was more compatible with adhesive capulitis.  The examiner noted that, with regard to the right shoulder, the Veteran should avoid using ladders, overhead reaching, and crawling.  

During a December 2010 VA joints examination conducted pursuant to the Board remand, the Veteran reiterated her previous history of injury to the right shoulder and complained it progressively worsening.  There was no history of hospitalization or surgery and no history of neoplasm.  The Veteran indicated that she was right hand dominant.  The Veteran complained of pain, stiffness, weakness, tenderness, and decreased speed of joint motion.  There was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, and flare-ups of joint disease.  There were no constitutional symptoms or incapacitating episodes of arthritis.  

Range of motion testing of the right shoulder revealed flexion to 55 degrees, abduction to 55 degrees, right internal rotation to 90 degrees, and right external rotation to 90 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray examination revealed a normal right shoulder MRI in March 2006 and a normal MRA (magnetic resonance angiography) in July 2010.  A thoracic outlet study with arterial contract in July 2010 was also normal.  

With regard to the Veteran's employment history it was noted that the Veteran was currently employed fulltime as a nurse.  She had been in her current position for the last two to five years and reportedly lost no time from work during the last 12 month period.  The examiner noted a diagnosis of right shoulder impingement and conversion reaction problem associated with the diagnosis, right shoulder pain.  This, according to the examiner, resulted in a significant effect on the Veteran's usual occupation as it resulted in decreased strength in the upper extremity with pain.  The resulting work problem was that she was assigned different duties and no longer worked in a hospital.  With regard to the effect of the right shoulder disorder on the Veteran's usual daily activities, the examiner wrote that there was a mild effect regarding shopping, recreation, feeding, bathing, dressing, toileting, grooming, and driving.  There was a moderate impairment with regard to chores and exercise.  There was a severe impairment with regarding to sports.  The examiner noted that although the Veteran had some impingement and bursitis, multiple studies indicated a total absence of pathology in the right shoulder.  The examiner noted that the Veteran displayed signs of symptom exaggeration.  The examiner further noted that there was no significant impact in the Veteran's employability strictly due to her shoulder and no indication of significant pathology was found.  Evaluation for conversion reaction was recommended.   

Also of record are VA outpatient treatment records dated through February 2009 which show complaints regarding the right shoulder.  A treatment record dated November 19, 2007 shows complaints of severe right shoulder pain, numbness, and tingling.  The Veteran indicated that when she lifted her right arm to shoulder level she felt nauseous and lightheaded and that her finger tips turned blue in color with movement of her right arm.  A subsequent treatment record dated February 19, 2008 shows that the Veteran could not move her arm past 90 degrees without it popping.  Physical examination of the right shoulder noted no visible deformities.  There was tenderness to palpation over the proximal right clavicle, biceps, humeral head, and subacromial space.  The Veteran had abduction to 40 degrees, flexion to 90 degrees, external rotation to 45 degrees, and internal rotation to the Veteran's waist.  It was noted that the Veteran had some purplish discoloration of the right hand on forward flexion.  X-ray examination and MRI of the right shoulder were normal.  An assessment of right shoulder pain with severely limited range of motion, impingement symptoms, and some possible labral pathology was given.  MRI of the right brachial plexus performed in March 2008 was also normal.

Given the evidence of record, the Board finds that a disability rating greater than 30 percent beginning November 19, 2007 is not warranted.  First, the Veteran does not meet the criteria for a higher rating under DC 5201 as there is no evidence of limitation of the arm to 25 degrees from the side.  As above, the Veteran had flexion to 90 degrees and abduction to 40 degrees in February 2008; flexion to 80 degrees and abduction to 70 degrees in May 2008; and flexion to 55 degrees and abduction to 55 degrees in December 2010.  Second, there is no evidence that the Veteran has ankylosis of the scapulohumeral articulation to warrant a higher rating under DC 5200 (ankylosis of the scapulohumeral articulation).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As above, the Veteran had at least some motion in her right shoulder during all three reported range of motion tests.  Third, a higher rating under DC 5202 requires recurrent dislocation of the scapulohumeral joint.  However, there was no indication of such in any of the above records.      

The Board also finds that a disability rating greater than 30 percent is not warranted for the Veteran's right shoulder disorder under DeLuca.  While the above VA examination reports showed some loss of motion due to pain, even taking into account the additional loss of motion under DeLuca, the Veteran does not meet the criteria for a disability rating greater than 30 percent under DC 5201.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the shoulder, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the disability ratings assigned for the right shoulder both prior to and beginning November 19, 2007 do not more nearly approximate the next higher ratings.  

Extraschedular Consideration

Throughout the course of the appeal the Veteran has argued that her service-connected migraine headaches and right shoulder impingement syndrome have affected her ability to maintain substantially gainful employment.  Specifically, in her January 2006 notice of disagreement the Veteran indicated that she had to call in sick to work on several occasions due to her migraine headaches and had difficulty performing her duties as a CNA (certified nurse assistant) as she was unable to lift or reposition patients and could not lift her right arm above shoulder level.  In her May 2007 VA Form 9 the Veteran indicated that she had to reduce her hours at work due to her migraine headaches.  Also, during the January 2010 Board hearing the Veteran testified that she has difficulty working but continues to work as she has no other choice.

In a December 2010 statement of the case the RO found that referral for extraschedular consideration was not warranted.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating any of the Veteran's migraine headaches and right shoulder disorder.  The competent medical evidence of record shows that her migraine headaches are primarily manifested by occasional prostrating attacks that are not productive of severe economic inadaptability.  As was noted in the December 2010 VA neurological examination, while the Veteran reported that she was often unable to function with a headache, by contrast, she was able to work full time.  The applicable diagnostic codes used to rate the Veteran's migraine headaches provide for ratings based on characteristic prostrating attacks occurring on an average once a month over last several months.  See DC 8100.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Also, the competent medical evidence of record shows that her right shoulder disorder is primarily manifested by some limitation of motion and pain.  The applicable diagnostic codes used to rate the Veteran's right shoulder disorder provide for ratings based on limitation of motion.  See DC 5201.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Also, as above, the December 2010 VA joints examiner opined that there was no significant impact in the Veteran's employability strictly due to her shoulder.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Substantially compliant notice was sent in August 2005, March 2006, May 2008, and October 2010 letters and the claim was readjudicated in a December 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 30 percent for migraine headaches is denied.

An initial compensable disability rating prior to November 19, 2007 for right shoulder impingement syndrome is denied. 

A disability rating greater than 30 percent beginning November 19, 2007 for right shoulder impingement syndrome is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


